Title: Thomas Jefferson to Elizabeth Patterson Bonaparte, 24 April 1815
From: Jefferson, Thomas
To: Bonaparte, Elizabeth Patterson


            Monticello  M Apr. 24. 15.
          Your favor, Madam, of Mar. 23. from the usual difficulties of the roads in that season, was so long coming to me that there was no hope of an answer still finding you in America: a circumstance of the less importance as my power of being useful to you, in the way requested, falls so far short of my wishes to be so. the fact is that the persons of distinction with whom I had particular acquaintance while in France, and to whom it would have been a gratification to me, as well as yourself, to have made you known, were all swept off by the violences of the revolution, or have since been withdrawn from life by it’s ordinary occurrences: for it is now 25. years since I left that country. my present correspondence there is merely with the literati, whose persons are mostly unknown to me, as having appeared on that theatre since I left it. under this inability to render you service I inclose you a letter to mr Gallatin, our minister there, merely as an evidence of what I would wish to do, could I do more; and I send it thro’ the medium of your friends in Baltimore, as most likely to know where, and thro what channel it may reach you. you will have the goodness to accept it as the offering merely of my great respect and consideration
          Th: Jefferson
        